ON REHEARING.
ERICK, J.
A petition for a rehearing has been filed in this case. While the petition conforms to neither the statute nor the rules of this court, we have nevertheless given it careful consideration. Our statement respecting the time when the value of the dower right is to be ascertained, as applied to this case, is criticised. The criticism, however, is based upon a’ case where the widow was allowed dower only in the lands of which the husband died seised. In such cases-, as a matter of course, both the right and the measure thereof arises at the death of the husband. In cases, however, where the dower right attaches to lands conveyed by the husband during his lifetime, and the dower right has been enlarged by law between the time of such conveyance and his death, then the measure of the right is limited to the law in force at the time of the conveyance-. The husband, under the law as it then stood, sold, and could sell, all save the wife’s interest, and no law could, after such conveyance, enlarge this right as against the purchaser. The authorities cited by counsel in support of their contention recognize the principle above stated, but state the rule in a different form merely.
*375It is again strongly insisted tbat the Iowa cases cited by us in tbe opinion should be disregai’ded, and that the correct rule is stated in the case of Richards v. Bellingham B. L. Co., 54 Fed. 209, 4 C. C. A. 290, which case, it is contended, overrules the Iowa cases. Counsel evidently have either1 carelessly read that case or failed to grasp its frill import. At page 211 of the book referred to, in referring to the Iowa cases, Knowles, J., says:
“In the first three eases (referring to the Iowa eases) parties purchased real estate when there was a possibility, under the laws of the state, that there might be dower in the same to the extent of a life estate of one-third thereof. Burdened with this possibility the title to this real estate became vested in the purchaser.”
Applying the foregoing statement to the case at bar, we find that in 1887 a dower right of one-third of the real estate ■ owned by the husband was given to the wife by congressional act. In 1888, when the land in question wras conveyed, there was, therefore, a possibility that the wife, the appellant here, might be entitled to dower therein contingent only on her continuing as wife and surviving her husband as his widow. Both of these contingencies have become fixed in this case. Suppose Thatcher, the purchaser from the deceased, Park, had at the time of the purchase of the land consulted counsel, and had informed them that the deceased, Park, was a married man with a wife living, that the deceased, however, would convey the land without her, and upon these facts had asked counsel’s advice as to whether the title in such event was free and clear without the wife’s relinquishment. What would they have told Mr. Thatcher ? The answer is obvious; just what, no doubt, they have told many others, namely, that the title was incumbered with the possibility of the wife’s dower. The Richards Case, however, went off upon the proposition that, at the time the conveyance was made in that case by the husband, the wife had no possible dower claim in the land. If the land in this case had been conveyed by the deceased, Park, in 1886, instead of 1888, then the Richards Case would be in point. In what appears to be not very good humor counsel again refer to the Minnesota case, and say *376they cannot see any difference between that case and the case at bar. Let ns again point out the distinction. Under the Minnesota law, at the time the decision in that case, the wife had a dower right in the lands, only, of which the husband died seised. The husband thus was empowered to bar her right by a conveyance during his lifetime. Not so in Utah. Here, since 1887, as we construe our ' laws, the husband could in no way affect the wife’s dower right by his own act. In Minnesota the right was contingent, not alone on the death of the husband, but on whether he owned the land at the time of his death.
The question in regard to the construction of the different statutes in this state respecting the right of dower we will not discuss further. In this respect it is quite certain that whichever way we should hold there would still be those who, lite counsel, would, with full confidence, assert that the holding should have been to the contrary. It is cheerfully conceded that arguments can be presented in favor of either view. We have carefully weighed these arguments and have examined all the available authorities, and have given the matter the consideration which its importance merits, and to the best of our ability. Where, as in this case, the rules of construction upon some features of the case point in opposite directions, we must, as we always shall, be guided by the fundamental principles underlying all law, namely, equity and utility, in arriving at a conclusion.
' We are asked to say that the Legislature, in enlarging the right applicable to all future eases, without saying so in teams, destroyed the lesser onq applicable to past transactions. We have no right to destroy rights by implication. The easy way out of the difficulty would have been to follow counsel’s view. Had we followed our inclinations merely this would have been our holding. We chose, however-, to follow what we conceived to be right and duty, rather than inclination. We, not counsel, must bear the responsibility. We do not hope to be always right, but when our conscience and" judgment approve the result, we shall declare it, and cheerfully abide the consequences.
*377In conclusion we desire to observe that in all cases, and at all times, we court the criticisms of counsel. We desire to hear them, not as a matter of courtesy merely, but with the view of mutual benefit, and to the end that with their help right results may be reached. Much that counsel urge must be attributed to zeal, always pardonable, but not always to be heeded. Counsel, however, must not assume that when they refer to the “lucid intervals” of courts, whose decisions do not coincide with their views, that they are presenting either reason or argument. While it may be a relief to their feelings, it does not carry conviction to the judicial mind. If we are wrong, we want to have the errors pointed out, and, when convinced, shall cheerfully correct them. Counsel, however, have not convinced us of any errors in this case. There are, therefore, none to correct. The rehearing prayed for ought to be, and accordingly is, denied.
McCAETY, 0. J., and STEAUP, J., concur.